            Case 1:19-cv-02855-TNM Document 26 Filed 02/08/21 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

--------------------------------------------------------------------X

MARK, et al.,

                                  Plaintiffs,                           Docket No:
                                                                        19-cv-2855 (TNM)
                          -against-

THE ISLAMIC REPUBLIC OF IRAN, et al,

                                  Defendants.

--------------------------------------------------------------------X

                     MOTION BY PLAINTIFFS TO AMEND COMPLAINT

          Pursuant to Fed. R. Civ. P. 15(a), Plaintiffs hereby move the Court for leave to amend

their Complaint to include a demand for prejudgment interest in the prayer for relief at the end of

the complaint. The proposed Amended Complaint, attached here as Exhibit A in redline form, is

otherwise identical to the original complaint.

          Plaintiffs respectfully request the Court grant leave to amend their Complaint to include a

claim for pre-judgment interest and in support thereof state the following:

          Pursuant to Fed. R .Civ. P. 15(a)(2), Plaintiffs must seek consent from the Defendant or

obtain leave of court to file an amended complaint, as the time to amend as a matter of right has

passed.

          Defendants in this action could not be sent a copy of Plaintiffs’ Motion for Leave to File

Amended Complaint as they have not yet entered an appearance and appear not to have

acknowledged other efforts to contact them in this case or others similar to it. Therefore their

consent or opposition to this Motion could not be obtained.
         Case 1:19-cv-02855-TNM Document 26 Filed 02/08/21 Page 2 of 5




       In such situations where Defendants have not responded, the Court should “freely give

leave [to amend a pleading] when justice so requires.” Fed. R. Civ. P. 15(a)(2).

       Leave to amend should be granted in the absence of “undue delay, bad faith or dilatory

motive on the part of the movant, repeated failure to cure deficiencies by amendments previously

allowed, undue prejudice to the opposing party by virtue of allowance of the amendment, [or]

futility of amendment.” Foman v. Davis, 371 U.S. 178, 182 (1962).

       Plaintiffs’ delay in seeking to include the remedy of pre-judgment interest is due to the

fact that it was inadvertently omitted from the original Complaint. Plaintiffs contend that their

delay is not undue, however, as the proposed amendment does not prejudice the Defendants.

“Consideration of whether delay is undue…should generally take into account the actions of

other parties and the possibility of any resulting prejudice.” Atchinson v. District of Columbia, 73

F. 3d 418, 426 (D.C. Cir. 1996).

       To establish prejudice from a proposed amended pleading, an “opposing party must show

that it was unfairly disadvantaged or deprived of the opportunity to present facts or evidence

which it would have offered had the amendments been timely.” In re Vitamins Antitrust Litig.,

217 F.R.D. 30, 32 (D.D.C. 2003). Furthermore, “an amendment would be unduly prejudicial if it

‘substantially changes the theory on which the case has been proceeding and is proposed late

enough so that the opponent would be required to engage in significant new preparation’; it

would ‘put [the opponent] to added expense and the burden of a more complicated and lengthy

trial’; or it raises ‘issues…[that] are remote from the other issues in the case’.” United States ex

rel. Scott v. Pacific Architects and Engineers (PAE), Inc., 327 F.R.D. 17, 20 (quoting Djourabchi

v. Self, 240 F.R.D. 5, 13 (D.D.C. 2006). Plaintiffs seek leave to include an additional form of




                                                -2-
         Case 1:19-cv-02855-TNM Document 26 Filed 02/08/21 Page 3 of 5




relief, not to add new factual allegations or causes of action that would impose additional burden

on the Defendants.

       Moreover, Defendants have never appeared or responded in this case.

       Lastly, Plaintiffs’ requested amendment is not futile. “When a plaintiff fails to establish

the facts or circumstances to make a claim in seeking to amend a pleading, amendment is futile

and the court acts within its discretion to refuse amendment.” Ambellu v. Re’ese Adbarat Debre

Selam Kidist Mariam, 403 F. Supp. 3d 72, (D.C.2019). The form of relief Plaintiffs seek to

include by amendment – prejudgment interest – has been sought by similarly-situated Plaintiffs,

and awarded by the Court, in numerous prior cases arising from acts of terrorism. See Reed v.

Islamic Republic of Iran, 845 F. Supp. 2d 204, 214-15 (the Court determined that pre-judgment

interest was appropriate on the whole award, including pain and suffering and solatium, but not

punitive damages), see also Opati v. Republic of Sudan, 60 F. Supp. 3d 82; Estate of Doe v.

Islamic Republic of Iran, 943 F. Supp. 2d 180, 185.

       WHEREFORE, the undersigned moves this Honorable Court to enter an Order granting

Plaintiffs’ Motion for Leave to File an Amended Complaint.




                                               -3-
         Case 1:19-cv-02855-TNM Document 26 Filed 02/08/21 Page 4 of 5




Dated:   Brooklyn, New York
         February 8, 2021
                                            Respectfully submitted,

                                            THE BERKMAN LAW OFFICE, LLC
                                            Attorneys for the Plaintiffs


                                            by:
                                                  Robert J. Tolchin

                                            111 Livingston Street, Suite 1928
                                            Brooklyn, New York 11201
                                            718-855-3627




                                      -4-
         Case 1:19-cv-02855-TNM Document 26 Filed 02/08/21 Page 5 of 5



                                   CERTIFICATE OF SERVICE


        The undersigned hereby certifies that on the date indicated below a true copy of the foregoing
was served via ECF on all counsel of record herein:


Dated:   Brooklyn, New York
         February 8, 2021

                                                      Robert J. Tolchin
